Citation Nr: 0319290	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression and 
anxiety claimed as secondary to service-connected heart 
problems.

2.  Entitlement to an increased evaluation for mitral valve 
disorder with hypertension, currently evaluated as 60 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On March 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain copies of all of the veteran's 
psychiatric records from Gita Mishra, 
M.D., 205 Donelson Pike, Nashville, TN  
37214.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations (with the claims file being 
made available to the examiners for 
review):  

a)  A cardiac examination to determine 
the nature and extent of disability 
associated with the service-connected 
mitral valve disorder with hypertension.  
All special testing must be accomplished.  
The examiner must determine if the 
veteran has valvular heart disease (that 
is documented by finding of physical 
examination and either echocardiogram, 
Doppler echocardiogram or cardiac 
cathertization) resulting in chronic 
congestive heart failure or a workload of 
3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope or 
left ventricular dysfunction with an 
ejection fraction of less than 30 
percent.  The examiner should also report 
whether there are definite signs of 
congestive heart failure, more than 
sedentary employment precluded.  The 
examiner should also comment on the 
effect of the mitral valve disorder with 
hypertension on the veteran's ability to 
obtain and retain substantially gainful 
employment. 
b)  A psychiatric examination to 
determine the nature, extent and etiology 
of any depression and/or anxiety found on 
examination.  The examiner must express 
an opinion as to whether it is as likely 
as not that any depression and/or anxiety 
found on examination was incurred in or 
aggravated by active duty or is 
proximately due to the service-connected 
mitral valve disorder with hypertension.  
The examiner should also offer an opinion 
as to whether any depression/anxiety 
disorder has been aggravated by the 
mitral valve disorder and, if so, to 
indicate the degree of additional 
disability due to such aggravation.  It 
is essential that the examiner review the 
entire claims files and the veteran's 
mental health history and express his 
opinion with reference to this history.  
The examiner should also discuss the 
reasons for agreeing or disagreeing with 
the August 16, 2002, opinion letter by 
Gita Mishra, M.D.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





